Citation Nr: 0813008	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-28 821	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for asthma on a direct 
basis.  

2. Entitlement to service connection for asthma as secondary 
to service-connected fibromyalgia.


REPRESENTATION

Veteran represented by:	North Dakota Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1973 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in September 2001 and in 
December 2002, of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

In August 2005, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  In December 2006, the Board remanded the claim 
for further development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1. In a rating decision October 1990, the RO denied service 
connection for asthma; after the veteran was notified of the 
adverse determination and of her procedural and appellate 
rights, she did not perfect an appeal of the adverse 
determination.

2. The additional evidence presented since the rating 
decision in October 1990 by the RO is either cumulative, 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3. Asthma is not caused or made worse by service-connected 
fibromyalgia.




CONCLUSIONS OF LAW

1. The rating decision in October 1990 by the RO, denying the 
claim of service connection for asthma, became final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.104 (2007).  

2. The additional evidence presented since the rating 
decision in October 1990 by the RO, denying service 
connection for asthma is not new and material, and the claim 
of service connection for asthma is not reopened. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001 & 2002).  

3. Asthma is not proximately due to or the result of service-
connected fibromyalgia. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.310(a) (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought. Kent v. Nicholson, 20 Vet. App. 
1 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in June 2001, November 2002, August 
2003, January 2007, and March 2007. On the new and material 
evidence claim, the veteran was notified that the claim had 
been previously denied, that new and material evidence was 
needed to reopen the claim, namely, evidence, which was not 
cumulative of evidence previously considered and which was 
relevant to the reason the claim was previously, that is, the 
absence of evidence that asthma, first shown after service, 
had onset during service.  The VCAA notice included the type 
of evidence needed to substantiate the underlying claim of 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; evidence of a relationship 
between the current disability and the injury or disease or 
event, causing an injury or disease, during service.  

The notice included the type of evidence needed to 
substantiate the claim of secondary service connection, 
namely, evidence that a disability was caused or aggravated 
by a service-connected disability.  The veteran was also 
notified that VA would obtain service records, VA records, 
and records from other Federal agencies, and that she could 
submit private medical records or authorize VA to obtaining 
private medical records on her behalf.  

The veteran was asked to submit any evidence that would 
include that in her possession.  The notice included the 
provisions for the effective date of the claims and for the 
degree of disability assignable. 

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Kent 
v. Nicholson, (notice of the evidence necessary to reopen the 
claim and the evidence necessary to establish the underlying 
claim for the benefit sought); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial 
adjudications, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claims were readjudicated as evidenced by the supplemental 
statement of the case, dated in September 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service records 
and VA records.  

On the claim to reopen, as new and material evidence has not 
been presented, a VA medical examination or VA medical 
opinion is not required.  38 C.F.R. § 3.159(c)(4)(iii).  

On the claim of secondary service connection, the veteran has 
been afforded a VA examination and the RO obtained a medical 
opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. New and Material Evidence Claim 

Procedural History and Evidence Previously Considered

In a rating decision in October 1990, the RO denied service 
connection for asthma. The RO found that asthma, first 
documented after service, was unrelated to service. The 
veteran then initiated an appeal of the RO's decision by 
filing a timely notice of disagreement in November 1990, but 
after a statement of the case was issued in December 1990, 
the veteran did not perfect the appeal by timely filing a 
substantive appeal.  By operation of law, the rating decision 
in October 1990 by the RO, denying service connection for 
asthma, became final on the evidence then of record. 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a). 

The pertinent evidence of record at the time of the RO's 
rating decision in October 1990 is summarized as follows:

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, treatment, or diagnosis of asthma.  The 
records do show that in January 1975 the veteran complained 
of a dry cough of six weeks' duration.  There was also a 
history of sinus problems and the impression was sinusitis. 

After service, records of a private physician disclose that 
in July 1983 the veteran complained that she was gasping for 
air during hot weather.  The pertinent finding was wheezing 
on forced expiration, and the assessment was asthma.  She was 
given a trial of an inhaler medication.  

Both private and VA records document flares of asthma from 
1984 to1990. 

In a statement, received in September 1990, the veteran 
stated that during service she had symptoms of asthma, 
namely, chest discomfort, which were misdiagnosed as acid 
indigestion. 

Current Claim 

Although the prior rating decision by the RO became final, it 
may nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

The veteran submitted the current application to reopen the 
claim of service connection in February 2001.  

As the claim to reopen was filed before August 2001, the 
definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) in effect before August 2001 applies.  By 
regulation, new and material evidence is defined as evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a) (2001). 

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 



The Additional Evidence and Analysis

On the claim of service connection for asthma, in order that 
the additional evidence be considered new and material, the 
evidence must relate to the basis for the prior denial of the 
claim, that is, asthma, first documented after service, was 
unrelated to service. 

The additional evidence consists of:

A). A statement of a private physician, dated in September 
1991, in which the physician stated that in the summer of 
1983 he diagnosed asthma and that it was certainly possible 
that asthma first became evident in service, but he had no 
direct knowledge of that. 

To the extent that the private physician stated that asthma 
was diagnosed in the summer of 1983, the statement is 
cumulative of evidence previously considered, namely, records 
of the same physician, documenting the assessment of asthma 
in July 1983.  Cumulative evidence does not meet the standard 
of new and material evidence under 38 C.F.R. § 3.156.

To the extent that the private physician stated that it was 
certainly possible that asthma first became evident in 
service, as the opinion was expressed in the term of it was 
"possible," the equivalent of "may," the implication is 
that it also was "not possible" and it is too speculative 
and therefore too inconclusive to provide a medical nexus 
opinion linking the current asthma to service.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  As the evidence is 
too inconclusive it is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
and therefore not new and material evidence. 

B). Copies of VA and private medical records document asthma 
by either complaint or history or for the purpose of 
treatment in 1991, 1992, 2001 to 2007. 

The additional records are cumulative of evidence previously 
considered, namely, private and VA records documenting 
treatment of asthma after service, beginning in 1984 after 
the initial documentation of asthma in 1983.  Cumulative 
evidence does not meet the standard of new and material 
evidence under 38 C.F.R. § 3.156.

C). Copies of service medical records. 

The copies of service medical records are redundant, that is, 
it is repetitive of evidence previously considered, and 
redundant evidence does not meet the standard of new and 
material evidence under 38 C.F.R. § 3.156.

D). In August 2005, the veteran testified that her asthma 
started in about 1984. 

The testimony is cumulative of evidence previously 
considered, namely, that asthma was first diagnosed in the 
summer of 1983 as documented by the records of a private 
physician.  In other words, asthma was first diagnosed after 
service.  Cumulative evidence does not meet the standard of 
new and material evidence under 38 C.F.R. § 3.156. 

As the additional evidence is either cumulative, redundant, 
or is not so significant that it must be considered in order 
to fairly decide the merits of the claim, that is, pertaining 
to the onset of asthma during service, the evidence is not 
new and material, and the claim of service connection for 
asthma is not reopened.  38 U.S.C.A. § 5108.

2. Secondary Service Connection for Asthma

Procedural and Factual Background 

In a rating decision in August 1990, the RO granted service 
connection of low back pain secondary to an injury. 

Private medical records disclose that in July 1991 it was 
noted that when the veteran's back condition was severe her 
asthma increased. 

VA records disclose that in August 1991 the veteran's asthma 
was made worse by medication for the veteran's chronic joint 
pain and stiffness. 

In a rating decision in July 2002, the RO granted service 
connection for fibromyalgia (multiple joint pain). 

In August 2005, the veteran testified that she believed that 
the medications taken for fibromyalgia worsened her asthma so 
she stopped taking the medication.

On VA examination in August 2007, the examiner reported that 
the medical literature showed not etiological relationship 
between asthma and fibromyalgia and the examiner concluded 
that asthma was not caused by fibromyalgia.  Also on the 
topic of asthma and fibromylagia, the examiner reported that 
studies have found no evidence of significant pathologic or 
biochemical neuromuscular abnormality associated with 
fibromyalgia and that currently fibromyalgia is considered a 
disorder of pain regulation and perception.  The examiner 
then explained that while the perception of pain is greater 
for the veteran when she has an asthma exacerbation, and 
coughing is perceived as painful, there is no associated loss 
of respiratory muscle functioning and fibromyalgia has no 
effect on bronchospasm or inflammation, the two 
pathophysiological mechanisms involved in asthma.  For these 
reasons, the examiner expressed the opinion the fibromyalgia 
did not exacerbate asthma. 

Analysis 

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.  

The term "aggravation" means a permanent increase in 
severity, that is, a worsening of the underlying condition 
not due to the natural progress of the disorder as contrasted 
to a temporary worsening of symptoms.  See Hunt v. Derwinski, 
1 Vet. App.292 (1991). 

As for evidence supporting the claim, the private and VA 
records disclose that in 1991 the veteran's asthma was made 
worse by medication for the veteran's service-connected 
disability.  In August 2005, the veteran testified that she 
believed that the medications taken for fibromyalgia worsened 
her asthma so she stopped taking the medication.  This 
evidence does not establish that a service-connected 
disability caused asthma, rather the evidence goes to the 
question of whether the service-connected disability 
aggravated asthma. The term "aggravation" means a permanent 
increase in severity, that is, a worsening of the underlying 
condition not due to the natural progress of the disorder as 
contrasted to a temporary worsening of symptoms.  The fact 
that the veteran stopped taking the medication that made her 
asthma worse without any documented change in the underlying 
severity of asthma is evidence that the symptoms, not the 
underlying asthma, was made worse. Without evidence of a 
permanent increase in asthma, the temporary increase in 
symptoms of asthma does not establish aggravation under 
38 C.F.R. § 3.310(a). 

To the extent that the veteran's statements and testimony 
pertain to the question of aggravation, where as here, the 
determinative issue involves a question of medical causation, 
that is, evidence of a aggravation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation. 38 C.F.R. 
§ 3.159; Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 
2007).  

For this reason, the Board rejects the veteran's statements 
and testimony as competent evidence to substantiate the claim 
on the question of aggravation.

As for the remainder of the evidence, the evidence opposes 
rather than supports the claim.  On VA examination in August 
2007, the VA examiner reported that the medical literature 
showed not etiological relationship between asthma and 
fibromyalgia and the examiner concluded that asthma was not 
caused by fibromyalgia.  Also, the examiner expressed the 
opinion that fibromyalgia did not exacerbate asthma because 
fibromyalgia had no effect on bronchospasm or inflammation, 
the two pathophysiological mechanisms involved in asthma.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable competent evidence to support the 
claim, as articulated above, the Board finds that service 
connection for asthma as secondary to the service-connected 
fibromyalgia under 38 C.F.R. § 3.310 is not established. As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
asthma on a direct basis is denied.  

Service connection for asthma as secondary to service-
connected fibromyalgia is denied.  


____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


